Exhibit 10.1

 

Executive Compensation and Equity Awards

 

At a meeting of the Compensation Committee of the Board of Directors of Allos
Therapeutics, Inc. (the “Company”) held on February 28, 2012, the Compensation
Committee (a) determined and approved 2011 cash bonus awards and 2012 base
salaries and target bonus awards (expressed as a percentage of base salary) for
the Company’s “named executive officers” (as defined in Item 402(a)(3) of
Regulation S-K promulgated by the Securities and Exchange Commission), and
(b) granted restricted stock units to the Company’s named executive officers
pursuant to the Company’s 2008 Equity Incentive Plan, as amended, as set forth
in the table below.  The 2011 cash bonus award and 2012 target bonus award for
the Company’s Chief Executive Officer were reviewed and approved by the full
Board of Directors of the Company at a meeting held on February 28, 2012 and
February 29, 2012.

 

Name and Title

 

2011
Bonus
Award

 

2012
Base
Salary

 

2012
Target
Bonus
(%)

 

Restricted
Stock
Units

 

Paul L. Berns
President and Chief Executive Officer

 

$

380,674

 

$

580,663

 

75

%

573,506

 

David C. Clark
Vice President, Finance and Treasurer

 

$

73,607

 

$

269,391

 

30

%

99,779

 

Bruce A. Goldsmith
Senior Vice President, Corporate Development

 

$

159,181

 

$

333,638

 

50

%

179,727

 

Marc H. Graboyes
Senior Vice President, General Counsel and Secretary

 

$

171,286

 

$

357,205

 

50

%

222,266

 

Charles Q. Morris
Executive Vice President, Chief Medical Officer

 

$

202,626

 

$

443,415

 

50

%

241,848

 

 

--------------------------------------------------------------------------------